Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14, 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/3/2021 and 12/15/2021.
Applicant’s election of Group I in the reply filed on 9/3/2021 and Species 1a, 2b in the reply filed on 12/15/2021 (claims 1-13, 15) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “electronically-actuated fluid release mechanism” in claims 1 & 15 under 112(f) interpretation to correspond with the following: a valve or pump (see Applicant’s specification, [0034]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, & 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 15 recites “circuity communicatively coupled to an electronically-actuated fluid release mechanism and a robot”.  Examiner considers the claim language ambiguous as to whether the electronically-actuated fluid release mechanism and robot are being positively recited.  For examination purposes, Examiner interprets that they are being assigned to the claimed cleaning apparatus.  If Applicant intends for these to be positively recited, they should be introduced and listed alongside the other structural elements (e.g. similar to how the cleaning apparatus comprises the support structure and nozzle).  If Applicant is not intending to positively claim these structural elements, then additional rephrasing is required to establish these as an intended use/application of the cleaning apparatus.  
The term “substantially” in claims 9 & 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 15 recites “a cleaning apparatus”, but Examiner has not identified sufficient structure responsible for performing cleaning functionality (e.g. nozzle).  Claim 15 only appears to recite circuitry. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US 20120312329, “David”) in view of Padtberg et al. (US 20080308127, “Padtberg”).
David teaches a tool for cleaning and/or drying a cavity comprising the following of claim 1 except where underlined:

For Claim 1: 
A cleaning apparatus, comprising: 
a support structure comprising a first base portion (see Figures 1 & 4, cleaning block 60); 
a nozzle disposed on the first base portion of the support structure (see David’s Figures 1 & 4, tool 1, nozzle 7, cleaning tools 52, 54, 56, 58); and 
circuitry communicatively coupled to an electronically-actuated fluid release mechanism and a robot, wherein the circuitry is configured to (see Figure 4, pump block 70, handling robot 76.  [0028]).  Examiner considers one of ordinary skill in the art would expect the pump block 70 to be 
determine a count of operation cycles of a tool coupled to an end-effector of the robot; 
instruct the robot to align the tool with the nozzle based on a determination that the determined count is greater than or equal to a threshold number; and 
control, based on whether the tool is aligned with the nozzle, the electronically-actuated fluid release mechanism to release a cleaning fluid through the nozzle for a first time-duration to clean the tool (see Figures 1 & 4, engine block 78.  [0024], [0028]).  David teaches aligning/sealing the bores with the nozzle chamber(s), such that the expectation is the handling robot 76 would perform this alignment of the threaded bores 80, 82, 84, 86 of engine block 78 with the nozzle(s) of cleaning tools 52, 54, 56, 58.

Examiner however, considers it well-known in the general cleaning arts to characterize the usage of a particular apparatus/tool and then to periodically clean said apparatus/tool after a certain duration and/or degree of usage, and refers to Padtberg, who teaches a control device which checks for a need to perform a self-cleaning on a dishwasher and then executes said self-cleaning when conditions are met (see Padtberg’s [0009], [0015]-[0018], [[0027]-[0030]).  Performing “self-cleaning” on David’s engine block 78 having threaded bores 80, 82, 84, 86 after a certain duration or usage threshold would predictably periodically remove contamination buildup in view of Padtberg (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
Examiner considers Padtberg is analogous as it would pertain to being well-understood regarding general contamination/“wear-and-tear” of apparatus/tools (e.g. the more/longer a tool is used, the more said tool would be expected to be contaminated and in need of cleaning).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify David and more particularly for a controller to execute a cleaning cycle in response to the usage of the engine block because said modification would predictably periodically remove contamination from David’s engine block 78.

Regarding the first time-duration, Examiner considers cleaning cycles are typically performed in accordance with a designated time to ensure sufficient cleaning and takes Official Notice regarding this practice (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art).  Examiner refers to common dishwashers, car washes, which use timed washing/cleaning cycles etc.  

Modified David teaches claim 1.
Modified David also teaches the following:

For Claim 2: 
The cleaning apparatus according to claim 1, wherein, after the cleaning fluid is released for the first time-duration, the circuitry is further configured to control the electronically-actuated fluid release mechanism to stop the release of the cleaning fluid through the nozzle (refer to claim 1 rejection regarding Official Notice of timed washing/cleaning cycles).

For Claim 3: 
The cleaning apparatus according to claim 1, further comprising a counter that is configured to store the determined count of operation cycles of the tool (refer to claim 1 rejection.  see Padtberg’s [0018]), 
wherein the circuitry is further configured to reset the counter to a default count value after the cleaning fluid is released for the first time-duration (refer to claim 1 rejection.  see Padtberg’s [0018]).

For Claim 4: 
The cleaning apparatus according to claim 1, wherein the circuitry is further configured to: 
instruct the robot to place the tool in a default position (see David’s [0028]); and 
instruct the robot to resume a preset operation of the tool for a next set of operation cycles based on a determination that the tool is placed in the default position (see MPEP 2115, MATERIAL OR 

For Claim 5: 
The cleaning apparatus according to claim 1, wherein the release of the cleaning fluid causes a removal of debris accumulated in an interior portion of the tool (see David’s [0006]).

For Claim 6: 
The cleaning apparatus according to claim 1, wherein the circuitry is communicatively coupled to a Human-Machine Interface (HMI) and is configured to: 
receive a user input through the HMI (see Padtberg’s [0032]), and 
based on the received user input, instruct the robot to: 
stop to a preset operation of the tool (see Padtberg’s [0032]).  Padtberg teaches using an operating element to manually activate the self-cleaning program, which when applied to David, would suggest manual activation of the cleaning of engine block 78; and 
instruct the robot to align the tool with the nozzle (see above); and 
control, based on whether the tool is aligned with the nozzle, the electronically-actuated fluid release mechanism to release the cleaning fluid through the nozzle for the first time-duration to clean the tool (see above).  Padtberg teaches using an operating element to manually trigger a self-cleaning program.  

For Claim 7: 
The cleaning apparatus according to claim 1, wherein the cleaning fluid is one of: a compressed gas or a cleaning liquid (see David’s [0008]).

For Claim 8: 
The cleaning apparatus according to claim 1, wherein the tool is a stud driver and the operation cycles of the tool correspond to tightening cycles.  Examiner notes that the tool itself is an object-to-be-

For Claim 9: 
The cleaning apparatus according to claim 1, wherein the nozzle is substantially a cylindrical structure comprising a plurality of holes disposed at least radially on the cylindrical structure (see David’s Figures 1 & 4, tool 1, nozzle 7, connection 15, opening 16, cleaning tools 52, 54, 56, 58). If the number of holes is argued, Examiner considers this an obvious duplication of parts of connection 15 and/or opening 16 (see MPEP 2144.04, “Duplication of Parts”), and 
each hole of the plurality of holes allows the nozzle to uniformly release the cleaning fluid for removal of debris accumulated in an interior portion of the tool (refer above).

For Claim 10:
The cleaning apparatus according to claim 1, wherein the circuitry is further configured to: 
instruct the robot to move the tool to engage with the nozzle while the tool is aligned with the nozzle (see David’s [0024], [0028]).  David already teaches aligning/sealing the bores with the nozzles; and 
control, further based on whether the nozzle is engaged with the tool, the electronically-actuated fluid release mechanism to release the cleaning fluid through the nozzle for the first time-duration (see David’s [0024], [0028]).  David already teaches aligning/sealing the bores with the nozzles.

Modified David teaches claim 1.
Modified David teaches a cleaning block 60 (see David’s Figure 4, cleaning block 60.  Refer to base portion and upright portion thereof).  David’s cleaning block 60 does not appear to teach the following:

For Claim 11: 
The cleaning apparatus according to claim 1, wherein 
the support structure further comprises a second base portion and a pillar extending between the first base portion and the second base portion, and 
the support structure is shaped to have a substantially I-shaped profile or H- shaped profile to provide a stability to the cleaning apparatus.

Examiner however, considers this to be an obvious change in shape of David’s cleaning block 60 (see MPEP 2144.04, “Change in Shape”).  Changing the shape of cleaning block 60 to an I-beam appears to be an obvious change in shape.    


For Claim 12: 
The cleaning apparatus according to claim 1, wherein the first base portion comprises at least one slot that is configured to receive a conduit comprising a first end and a second end (see David’s Figure 4, pressure connections 62, 64, 66, 68.  refer to slots/openings of cleaning block 60 where the connections 62, 64, 66, 68 pass through), 
wherein the first end of the conduit is configured to be coupled to a mouth of the nozzle and the second end of the conduit is configured to be coupled to a port of the electronically-actuated fluid release mechanism (see David’s Figure 4, cleaning tools 52, 54, 56, 58, pump block 70).  The pressure connections 62, 64, 66, 68 are coupled to pump block 70 at the inlet and cleaning tools 52, 54, 56, 58 (e.g. nozzles) at the second end.  

For Claim 13: 
The cleaning apparatus according to claim 1, wherein the nozzle is vertically disposed on the first base portion (see David’s Figure 4, cleaning tools 52, 54, 56, 58).

Examiner considers the same rejection basis of claim 1 to also read upon claim 15:

For Claim 15: 
A cleaning apparatus, comprising: 
circuitry communicatively coupled to an electronically-actuated fluid release mechanism and a robot, wherein the circuitry is configured to: 
determine a count of operation cycles of a tool coupled to an end-effector of the robot; 
instruct the robot to align the tool with a nozzle coupled to the electronically-actuated fluid release mechanism, based on a determination that the determined count is greater than or equal to a threshold number; and 
control, based on whether the tool is aligned with the nozzle, the electronically-actuated fluid release mechanism to release a cleaning fluid through the nozzle for a first time-duration to clean the tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Duan et al. (US 20200398301, CN 108212617) teaches an off-line cleaning apparatus (see Figures 1-3).  Bigott (US 20120211028) teaches a kitchenware washer (see [0194], 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 



/MARC LORENZI/Primary Examiner, Art Unit 1718